Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Howard Morris Weiss
(O.1. File Number H-11-42449-9),

Petitioner,
v.
Inspector General,
U.S. Department of Health and Human Services,
Respondent.
Docket No. C-13-141
Decision No. CR2769
Date: April 26, 2013
DECISION
Petitioner, Howard Morris Weiss, is excluded from participation in Medicare, Medicaid,
and all federal health care programs pursuant to section 1128(a)(1) of the Social Security
Act (Act) (42 U.S.C. § 1320a-7(a)(1)), effective October 18, 2012. There is a proper
basis for exclusion. Petitioner’s exclusion for the minimum period! of five years is
mandatory pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a- 7(c)(3)(B)).
I. Background
The Inspector General (I.G.) notified Petitioner by letter dated September 28, 2012, that

he was being excluded from participation in Medicare, Medicaid, and all federal health
care programs for the minimum statutory period of five years pursuant to section

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
1128(a)(1) of the Act. The basis cited for Petitioner’s exclusion was his conviction in the
Superior Court of California for Los Angeles County of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program.

Petitioner timely requested a hearing (RFH) on November 20, 2012. The case was
assigned to me for hearing and decision on November 26, 2012. On December 12, 2012,
I convened a prehearing conference by telephone, the substance of which is memorialized
in my Prehearing Conference Order and Schedule for Filing Briefs and Documentary
Evidence (Prehearing Order) issued on the same date. During the prehearing conference,
Petitioner did not waive an oral hearing. The I.G. requested to file a motion for summary
judgment prior to further development of the case for hearing and I set a briefing
schedule.

The LG. filed a motion for summary judgment and supporting brief (1.G. Br.) on January
10, 2013, with I.G. exhibits (I.G. Exs.) | through 15. Petitioner e-filed a response in
opposition to the I.G. motion (P. Response) on February 12, 2013, with Petitioner’s
exhibits (P. Exs.) 1 through 6. The LG. filed its reply brief (I.G. Reply) on February 26,
2013. LG. Exs. | through 3 and 6 through 15, and P. Exs. 1through 6 are admitted and
considered as evidence for purposes of summary judgment.

On February 12, 2013, Petitioner filed objections (P. Objections) to I.G. Exs. 4 and 5,
citing 42 C.F.R. § 1005.17(c) and arguing, inter alia, that the exhibits are not relevant, are
more prejudicial than probative, may confuse the issues, may result in undue delay, or
may be cumulative. The I.G filed a response on February 26, 2013, arguing that both
exhibits should be admitted. I sustain Petitioner’s objection to LG. Ex. 4. LG. Ex. 4isa
document signed by Thomas Donohue, Special Agent for the California Department of
Justice Bureau of Medi-Cal Fraud and Elder Abuse, titled “Declaration Made Pursuant to
section 2015.5 C.C.P. In Support Of And Issuance Of Arrest Warrant” purportedly
related to Petitioner’s criminal prosecution. | first note that the purported declaration
does not satisfy the requirements of 28 U.S.C. § 1746, which prescribes the format and
attestation for unsworn declarations, certificates, verifications, or statements to be used in
any proceeding under laws of the United States. Furthermore, it is clear from the face of
the document that it was offered to the criminal court to show that there was probable
cause to believe that Petitioner and others committed the offenses alleged in the Felony
Complaint for Arrest Warrant (I.G. Ex. 3) (Felony Complaint). The I.G. has not shown
that the specific allegations of the declaration were proven by at least a preponderance of
the evidence or that Petitioner admitted to any of the allegations during the underlying
criminal proceedings as part of the plea inquiry or the plea agreement. Thus, the I.G. has
not shown that the allegations in the declaration are relevant to my consideration of the
1.G.’s motion for summary judgment. Although the Federal Rules of Evidence do not
apply in this proceeding, it is a fundamental rule of evidence that “[w]hen the relevance
of evidence depends on whether a fact exists, proof must be introduced sufficient to
support a finding that the fact does exist.” Fed. R. Evid. 104(b) (emphasis added).

Accordingly, out of an abundance of caution, I.G. Ex. 4 is not admitted into the record or
considered as evidence for purposes of summary judgment. 42 C.F.R. § 1005.17(c), (d).

Petitioner’s objection to I.G. Ex. 5 is sustained in part and overruled in part. 1.G. Ex. 5 is
a declaration of Vincent N. Bonotto, Deputy Attorney General (DAG) at the Bureau of
Medi-Cal Fraud and Elder Abuse, the prosecutor in Petitioner’s underlying criminal case.
While the declaration constitutes hearsay, that fact alone does not preclude its admission
in this proceeding. 42 C.F.R. § 1005.17(b). Petitioner does not dispute the authenticity
of the document or that the prosecutor has sufficient knowledge about the matters
asserted in the declaration. The prosecutor has sufficient knowledge of the criminal
proceedings to make the factual assertions he does regarding the procedural history of the
case. The allegations of the declaration that I am admitting as evidence are consistent
with court records that are admitted without objection by Petitioner and the allegations
are not denied by Petitioner. The declaration, therefore, is reliable and relevant.

Contrary to Petitioner’s arguments, the declaration does not contain evidence regarding
plea negotiations that might be subject to exclusion pursuant to 42 C.F.R. § 1005.17(f).
P. Objections at 3. Rather, the prosecutor simply relates the procedural history of the
criminal case, and that is the purpose for which it is admitted and considered on summary
judgment. I do not accept the assertion in paragraph 6 of LG. Ex. 6 that Petitioner’s
guilty plea in the criminal court was based upon the facts alleged in I.G. Ex. 4, as the
evidence before me on summary judgment does not support that assertion. I also do not
accept the legal opinion of the prosecutor regarding Petitioner’s conviction and its nexus
to Medi-Cal. Specifically, the prosecutor states that Petitioner’s guilty plea “directly
resulted from offenses related to Medi-Cal, a Federal health care program.” I.G. Ex. 13
at § 7 (emphasis added). Whether Petitioner’s conviction was “related to” the delivery of
a health care item or service under Medicare or a state health care program is an issue I
must resolve in deciding this case and the prosecutor’s opinion is not considered.
Accordingly, L.G. Ex. 5 is admitted and considered for purposes of summary judgment
but paragraphs 6 and 7 are stricken.

IL. Discussion
A. Applicable Law
The Act provides, in relevant part:
(a) Mandatory Exclusion. -- The Secretary [of HHS] shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined

in section 1128B(f)):

(1) Conviction of program-related crimes. -- Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under [Medicare] or
under any State health care program.

Act § 1128(a)(1) (42 U.S.C. § 1320a-7(a)(1)). The Secretary has promulgated
regulations implementing this provision of the Act. 42 C.F.R. § 1001.101(a).

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner the right to a
hearing before an administrative law judge (ALJ) and judicial review of the final action
of the Secretary.

The standard of proof in a hearing before an ALJ is a preponderance of the evidence.
42 C.F.R. § 1001.2007(c). Petitioner may not collaterally attack the conviction that
provides the basis for the exclusion. Jd. § 1001.2007(c), (d). Petitioner bears the burden
of proof and the burden of persuasion on any affirmative defenses or mitigating factors,
and the I.G. bears the burden on all other issues. Jd. § 1005.15(b).
B. Issue

The Secretary has by regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and

Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1). Whether the length of exclusion is unreasonable is not an
issue in this case, as the five-year exclusion period imposed is the minimum period
specified by Congress and the Secretary. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.
Petitioner filed his request for hearing within 60 days of the date the I.G. notified
Petitioner of the exclusion. I.G. Ex. 1, at 1; RFH at 1. Petitioner’s request for hearing

was timely filed and preserved Petitioner’s right to review of justiciable issues. 42 C.F.R.
§§ 1001.2007, 1005.2(c). I have jurisdiction.
Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to a hearing before an ALJ and both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.

§§ 1001.2007, 1005.2, 1005.3. Either or both parties may choose to waive appearance at
an oral hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in
part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate and no hearing is required where either: there are no disputed issues of
material fact and the only questions that must be decided involve application of law to the
undisputed facts; or the moving party prevails as a matter of law even if all disputed facts
are resolved in favor of the party against whom the motion is made. A party opposing
summary judgment must allege facts which, if true, would refute the facts relied upon by
the moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic, DAB No.
1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628, at 3 (1997) (holding in-person
hearing required where non-movant shows there are material facts in dispute that require
testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium CMHC,
DAB CR672 (2000); New Life Plus Ctr., DAB CR700 (2000).

There is no genuine dispute as to any fact material to a determination of this case and,
therefore, summary judgment is appropriate. The undisputed material facts, as discussed
in more detail hereafter, are that: Petitioner pled guilty to one count of grand theft of
funds from the California Health Care Deposit Fund (1.G. Ex. 3 at 2), the funding source
of Medi-Cal (Cal.Welf. & Inst. Code § 14157); Petitioner’s guilty plea was accepted (L.G.
Ex. 2 at 4) resulting in a conviction within the meaning of section 1128(i) of the Act; and
Petitioner paid restitution to the California Health Care Deposit Fund. Petitioner
conceded that he was convicted within the meaning of section 1128(i) of the Act. P. Br.
at 4-6; RFH. Petitioner argues that summary judgment is not appropriate because his
conviction is not program-related as a matter of law and because there are material facts
in dispute related to whether his conviction is program related. The issue that Petitioner
raises, i.e., whether the undisputed facts establish the required nexus between his
conviction and Medi-Cal, is an issue of law that must be resolved against him.
Furthermore, the undisputed material facts satisfy the elements of section 1128(a)(1) of
the Act -- the facts establish that Petitioner was convicted and that there is a nexus
between Petitioner’s conviction and Medi-Cal, which is the California Medicaid program.
The five-year period of exclusion is fixed by law and there are no material issues related
to the reasonableness of that period. Accordingly, summary judgment is appropriate.

3. The offenses to which Petitioner pled guilty; for which the pleas of
guilty were accepted; and, therefore, of which Petitioner was convicted
were related to the delivery of an item or service under Medicare or a
state health care program.
The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute, the text of which is set forth above, requires that the Secretary
exclude from participation in Medicare or Medicaid any individual or entity: (1)
convicted of a criminal offense, whether a felony or a misdemeanor; and (2) the offense
is related to the delivery of an item or service under Medicare or a state health care
program.

a. Undisputed Facts

Petitioner’s rendition of the material facts in his opposition to the motion for summary
judgment is consistent with the evidence. On March 1, 2010, Petitioner appeared with
counsel in the Superior Court of the State of California, County of Los Angeles, and pled
guilty to Count 1 of a criminal complaint that alleged a felony offense of grand theft. I.G.
Ex. 2 at 5; 1.G. Ex. 6 at 2, 4; P. Ex. 1; P. Br. at 4. Petitioner’s counsel stipulated that
there was a factual basis for the guilty plea but none of the facts were actually stated on
the record. I.G. Ex. 6 at 4. The transcript of the proceeding shows that the plea was
entered pursuant to a plea agreement, apparently only an oral agreement, one term of
which required that Petitioner pay restitution. I.G. Ex. 6 at 3. The transcript also reflects
that Petitioner agreed to a “Harvey waiver” which under California law permits the
imposition of restitution for both the charges for which one is convicted and those related
charges for which one is not convicted. IG. Ex. 6 at 5. Count 1 of the felony compliant
of which Petitioner was convicted on March 1, 2010 pursuant to his guilty plea alleged
grand theft as follows:

From on or about May 1, 2003, through June 6, 2008, in the
County of Los Angeles, State of California, defendants
[including Petitioner], unlawfully took from the State of
California (Health Care Deposit Fund) property of a value in
excess of four hundred dollars ($400), in violation of section
487 of the Penal Code, a felony.

1.G. Ex. 3 at 2. Count 1 also alleged three special allegations that have no impact on this
decision and so need not be set forth in detail. The criminal court judge accepted
Petitioner’s guilty plea; entered a judgment of guilty; and ordered Petitioner to return for
sentencing on March 1, 2011. I.G. Ex. 2 at 4-5; I.G. Ex. 6 at 4-5.

> The Harvey waiver, as discussed in more detail hereafter, is based upon a California
statute that addresses the decision in People v. Harvey, 25 Cal. 3d 754 (1979).
Petitioner gave the State of California three checks totaling $450,000, each payable to the
California Health Care Deposit fund as directed by DAG Bonotto. I.G. Ex. 7 at 2; LG.
Exs. 9-11; P. Ex. 1; P. Br. at 4-5. The sentencing hearing was delayed to March 11,
2011. 1.G. Ex. 2 at 5. At the sentencing hearing, Petitioner pled guilty to a newly added
charge of misdemeanor trespass; he was permitted to withdraw his prior plea of guilty to
Count 1; and all the original counts of the criminal complaint were dismissed. The court
records state under “Court Orders and Findings” that Petitioner was to make restitution of
$450,000 to the victims, the “Department of Justice, Healthcare Deposit Fund, and the
Franchise Tax Board.” I.G. Ex. 2 at 5-7; I.G. Ex. 7.

Petitioner offered other evidence that also shows that there is no dispute as to the material
facts. Petitioner offered a declaration from his attorney in the criminal case, Benjamin
Gluck, who relates that Petitioner strongly contested the validity of the charges. P. Ex. 1.
However, Petitioner entered a plea agreement under which Petitioner promised to pay
$450,000 to the State of California over two years, to plead guilty to Count | of the
criminal complaint, and to plead guilty to a charge of either misdemeanor trespass or
failure to file a tax return at his sentencing hearing. The government promised in the plea
agreement to permit Petitioner to withdraw his guilty plea to Count 1 at sentencing and to
dismiss the original charge in the complaint when Petitioner’s plea of guilty to the
misdemeanor was accepted. Mr. Gluck asserts that Petitioner pled guilty to Count |
without making any admissions relating to the allegations upon which the charge was
based. P. Ex. 1.2 I accept Mr. Gluck’s assertions for purposes of summary judgment
except that the assertion that Petitioner made no admissions when pleading guilty to
Count | is inconsistent with Petitioner’s counsel’s stipulation in court that there was a
factual basis for the guilty plea to Count 1. I.G. Ex. 6 at 4. Mr. Gluck recognized the
apparent inconsistency and acknowledged that the parties stipulated that there was a
factual basis for both Petitioner’s guilty pleas. He asserts, however, that no one
articulated the facts on the record, and that in California state courts, one can stipulate to
a factual basis as a legal matter even when no such facts exist. P. Ex. 1. While Mr.
Gluck’s sworn assertion that in California one can stipulate to nonexistent facts raises an
interesting issue, I need not determine whether the assertion is either credible or correct.
The undisputed facts before me are that Petitioner pled guilty to Count | of the criminal
complaint and stipulated that there was a factual basis for the plea. Whether or not
Petitioner and his counsel falsely stated that there was a factual basis for the guilty plea to
Count 1, is not an issue that I may resolve. I have no authority to review the state court
criminal conviction and Petitioner cannot collaterally attack or retry his conviction before

> P.Ex, 2 is a letter Mr. Gluck sent to the I.G. in the case of Petitioner’s former business
associate who was also the subject of the same charges and also pled guilty to Count 1 of
the criminal complaint. Mr. Gluck’s assertions in the letter are similar in the essentials to
those of his declaration admitted at P. Ex. 1.

me on either substantive or procedural grounds. 42 C.F.R. § 1001.2007(d). In this
forum, Petitioner is bound by his statements and admissions during the criminal
proceeding. I do not accept half-truths, untruths, and misrepresentations. Mr. Gluck
states, and I accept for purposes of summary judgment, that Petitioner was not ordered to
pay money to the Medi-Cal program, rather the plea agreement provided that Petitioner
and the other individual who was also being prosecuted would pay $450,000 as directed
by the California Department of Justice, and it was the Deputy Attorney General who
specified that Petitioner make his checks payable to the California Health Care Deposit
Fund. P. Ex. | at 2.

Petitioner also provided me a July 16, 2012 letter to the I.G. from DAG Bonotto, who
prosecuted the case against Petitioner and his former business associate as well as three
companies. P. Ex. 3. DAG Bonotto states that Petitioner and the others were subject to
investigation for Medi-Cal fraud related to durable medical equipment. They were
subsequently charged by a criminal complaint with Medi-Cal fraud and separate tax
charges for under-reporting income. He states that there was serious dispute about the
fraud charges and whether the conduct at issue actually violated Medi-Cal regulations.*
Petitioner and the state entered a plea agreement, i.e., settlement. DAG Bonotto states
that the plea agreement was reached without resolution of the fraud issue. DAG Bonotto
states that it was agreed that Petitioner and the other defendants would pay restitution to
the Medi-Cal program and the California Franchise Tax Board and they would ultimately
be convicted of a misdemeanor charge. Petitioner elected the misdemeanor offense of
trespass in violation of California Penal Code § 602(0). DAG Bonotto states that the
settlement was without admission of guilt by Petitioner regarding the Medi-Cal fraud
allegations. He also states that it was not intended or contemplated by the parties that the
disposition would result in mandatory exclusion by the I.G. P. Ex. 3. DAG Bonotto’s
letter is consistent with the other evidence of the undisputed facts. Whether or not it was
contemplated or intended that the criminal disposition by the State of California would
result in Petitioner’s mandatory exclusion is not relevant. The Secretary and the I.G.
were not parties to the plea negotiations and there is no argument that they should be
bound by the terms of the plea agreement. Moreover, Congress mandated that the
Secretary implement and enforce section 1128 or the Act and the fact that the parties
failed to consider all possible impacts of their plea negotiations is neither surprising nor
persuasive that Petitioner should avoid the effect of exclusion as mandated by Congress.

* Whether or not DAG Bonotto could have proven the charges beyond a reasonable
doubt does not affect my decision in this case.
b. Analysis

Petitioner entered guilty pleas to two different offenses, grand theft from Medi-Cal and
misdemeanor trespass. His guilty pleas to both the felony and the misdemeanor were
accepted. Pursuant to section 1128(i) of the Act, one is convicted for purposes of
exclusion when a plea of guilty has been accepted by a federal, state, or a local court.
Petitioner concedes that he has a conviction within the meaning of the Act and that the
five-year period is the mandatory minimum. P. Br. at 4-6.

Petitioner opposes summary judgment and his exclusion on grounds that his convictions
were not program related as a matter of law and there are material facts in dispute as to
the nexus between the convictions and Medi-Cal. It is not disputed by Petitioner that on
March 1, 2010 he pled guilty to Count | of the criminal complaint that alleged grand theft
from Medi-Cal. His plea was accepted and, therefore, he was convicted of the offense of
grand theft from Medi-Cal. The conviction of grand theft from Medi-Cal adequately
establishes that Petitioner was convicted of a program related offense. Accordingly, there
is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1) of the Act for the
minimum period of five years. Although the conviction of grand theft from Medi-Cal
provides the basis for exclusion, I proceed to analyze Petitioner’s misdemeanor
conviction of trespass.

Analysis of Petitioner’s conviction of misdemeanor trespass shows that that conviction
also has a sufficient nexus to the delivery of an item or service under Medi-Cal to be a

basis for exclusion pursuant to section 1128(a)(1). The crime of misdemeanor trespass,
unlike the crime of grand theft from Medi-Cal, was not on its face a crime related to the
delivery of a health care item or service under Medicare or a state health care program.°

> The misdemeanor offense to which Petitioner pled guilty was a violation of Cal. Penal
Code § 602(0), which provides that any person who willfully commits a trespass by any
of the acts described in the section is guilty of a misdemeanor. Section 602 (0) provides
the following description :

(0) Refusing or failing to leave land, real property, or
structures belonging to or lawfully occupied by another and
not open to the general public, upon being requested to leave
by (1) a peace officer at the request of the owner, the owner’s
agent, or the person in lawful possession, and upon being
informed by the peace officer that he or she is acting at the
request of the owner, the owner’s agent, or the person in
lawful possession, or (2) the owner, the owner’s agent, or the
person in lawful possession. The owner, the owner’s agent,
(Footnote continued next page.)

10

However, the Board has long held that the statutory terms of an offense do not control
whether that offense is “related to” the delivery of a health care item or service under
Medicare or a state health care program for purposes of an exclusion pursuant to section
1128(a)(1) of the Act. See, e.g., Dewayne Franzen, DAB No. 1165 (1990) (inquiry is
whether conviction is related to Medicaid fraud, not whether the petitioner was convicted
of Medicaid fraud). Rather, an ALJ must examine whether there is a “common sense
connection or nexus between the offense and the delivery of an item or service under the
program.” Scott D. Augustine, DAB No. 2043, at 5-6 (2006) (citations omitted). To
determine whether there is such a nexus or common-sense connection, “evidence as to
the nature of an offense may be considered,” including “facts upon which the conviction
was predicated.” Jd. at 6-7. An ALJ may also use extrinsic evidence to “[fill] in the

(Footnote continued.)
or the person in lawful possession shall make a separate
request to the peace officer on each occasion when the peace
officer’s assistance in dealing with a trespass is requested.
However, a single request for a peace officer’s assistance may
be made to cover a limited period of time not to exceed 30
days and identified by specific dates, during which there is a
fire hazard or the owner, owner’s agent, or person in lawful
possession is absent from the premises or property. In
addition, a single request for a peace officer’s assistance may
be made for a period not to exceed six months when the
premises or property is closed to the public and posted as
being closed. However, this subdivision shall not be
applicable to persons engaged in lawful labor union activities
which are permitted to be carried out on the property by the
Alatorre-Zenovich-Dunlap-Berman Agricultural Labor
Relations Act of 1975 (Part 3.5 (commencing with Section
1140) of Division 2 of the Labor Code) or by the National
Labor Relations Act. For purposes of this section, land, real
property, or structures owned or operated by any housing
authority for tenants as defined under Section 34213.5 of the
Health and Safety Code constitutes property not open to the
general public; however, this subdivision shall not apply to
persons on the premises who are engaging in activities
protected by the California or United States Constitution, or
to persons who are on the premises at the request of a resident
or management and who are not loitering or otherwise
suspected of violating or actually violating any law or
ordinance.
11

circumstances surrounding the events which formed the basis for the offense of which
Petitioner was convicted.” Narendra M. Patel, M.D., DAB No. 1736, at 7 (2000).

Petitioner cites Travers v. Shalala, 20 F.3d 993 (9th Cir. 1994) in support of an argument
that it is improper for an ALJ to look to the circumstances surrounding a conviction to
determine whether a conviction is program related. P. Br. at 6-7. Petitioner misreads
Travers, which focused on whether an individual had been “convicted” for purposes of a
mandatory exclusion, and whether there was a need for the IG. to conduct an evidentiary
hearing to relitigate the facts underlying the state court conviction. Jd. at 996-98. The
appellate panel that decided Travers discussed the mandatory nature of certain
exclusions, stating that the I.G. may not “delve into the facts surrounding the conviction”
once he determines that a program-related “conviction” actually exists because there is no
fact-finding in that determination. Id. at 999; see also Travers v. Sullivan, 801 F.Supp.
394, 403 (E.D. Wash. 1992). In short, the Travers panel recognized that Congress did
not intend that an exclusion proceeding under section 1128(a) of the Act be an
opportunity for an excluded individual or entity to collaterally attack an underlying
conviction for which exclusion is required. The Travers panel did not suggest that it is
inappropriate for the I.G., an ALJ, or the Board, to consider all the circumstances related
to the charges and underlying state court proceedings to determine whether an offense of
which one was convicted is actually program related. As the Board previously
recognized, it is necessary to look at the underlying state proceedings to “[fill] in the
circumstances” surrounding the conviction and, therefore, to avoid applying the I.G.’s
exclusion authority too narrowly. Patel, DAB No. 1736, at 7; see Kenneth M. Behr,
DAB No. 1997, at 7 (2005) (addressing Congress’s “intent that the mandatory exclusion
authority be used broadly to protect the integrity of covered programs”).

Petitioner’s reliance upon a recent district court case, Kabins v. Sebelius, 2012 WL
4498295 (D. Nev., Sept. 28, 2012), is also misplaced. Petitioner cites Kabins for the
proposition that the phrase found in various subsections of section 1128(a) of the Act —
“in connection with the delivery of health care” — limits the Secretary’s authority to
exclude to offenses involving the delivery of health care, not health care previously
delivered. As I understand Petitioner’s argument, Kabins establishes a rule that exclusion
may not be premised on an offense remotely related to the delivery of health care but may
only be for an offense directly related to the delivery of health care. Neither the judge in
Kabins nor Petitioner explains the source of this limitation on the Secretary’s authority
other than a nonspecific reference to the statute’s fundamental purpose. Neither explains
how the perceived limitation on the Secretary’s authority to exclude is consistent with the
overarching Congressional intent that exclusion be used to protect the integrity of the
programs. It is important to recognize that the Kabins case was decided by an
unpublished order granting the motion of the plaintiff, Mark B. Kabins, M.D., for
summary judgment. The district court judge vacated the decision of the Secretary that
Dr. Kabins was excluded from participating in Medicare pursuant to section 1128(a)(3)
of the Act. The district judge in the Kabins case rejected the Secretary’s arguments that
12

her decision was entitled to deference. The district judge criticized the “nexus test” that
has been followed in exclusion cases for years, commenting that it may permit selective
enforcement and arbitrary results. In Travers, the Ninth Circuit recognized that the
Secretary’s decision that an individual’s criminal conviction was a program related
offense is subject to review using the substantial evidence test rather than de novo
review. Travers, 20 F.3d at 998. However, the district judge in Kabins did not apply the
substantial evidence test but analyzed the case looking for the nexus between Dr. Kabins’
conviction and the delivery of a health care item or service. The district judge concluded
that Dr. Kabins’ offense was not one of those listed in section 1128(a)(3) that triggered
mandatory exclusion and that the offense was not program related. The unpublished
order that disposed of the Kabins case has doubtful precedential effect beyond that
specific case even in the district or circuit court where issued and the disposition should
be viewed as being limited to the facts of that case, particularly as it appears to be
inconsistent with the prior Ninth Circuit opinion in Travers. The district judge’s analysis
is not persuasive in this case.

Petitioner also argues that Congress intended that the Secretary’s authority to exclude be
imited to a category or class or crimes that include an element related to the delivery of
items or services under Medicare or Medicaid. Petitioner asserts that Congress did not
intend for the Secretary’s exclusion authority to encompass a broader group of crimes
without a specific element of relatedness but that are considered related based upon
review of facts surrounding the crime, i.e., the nexus test the Board has adopted. P. Br. at
0-12. Petitioner cites no legislative history in support of his interpretation of
Congressional intent. Rather, Petitioner argues that both federal and state laws include a
class of crimes related to items and services delivered under Medicare and Medicaid and
cites that fact as evidence that Congress intended that exclusions be limited to
convictions for those crimes. Petitioner also relies upon his erroneous interpretation of
the decision in Travers to argue that the Ninth Circuit found it improper for the Secretary
to consider the facts and circumstances of an offense to determine whether or not it is
program related. Petitioner also asserts that the district court’s concern expressed in
Kabins that the Secretary’s nexus test poses a risk for arbitrary decision-making is well-
founded because exclusions were not imposed in an unrelated case involving
pharmaceutical companies. P. Br. at 11; P. Exs. 4-5. Petitioner’s arguments are not
persuasive. One need look no further than the plain language of section 1128(i) of the
Act to determine that Congress intended to grant the Secretary broad, though not
unfettered, discretion to ensure that individuals not avoid exclusion through skillful plea
negotiations. In section 1128(i), Congress adopted a broad definition of the term
“conviction” that includes a judgment of conviction whether or not on appeal or
expunged; a finding of guilt; an accepted plea of guilty or no contest; or a deferred
adjudication or other arrangement by which a judgment of conviction has been withheld.
Act § 1128(i)(1)-(4). The broad definition of conviction adopted by Congress is
consistent with the Congressional goal of protecting the programs from those who
Congress intended that the Secretary exclude. Considering the circumstances or facts

13

underlying a conviction to determine whether or not there is a nexus to the delivery of an
item or service under Medicare or Medicaid is also consistent with the Congressional
purpose of protecting the programs by ensuring that those who should be excluded do not
avoid exclusion by skillful plea negotiations.

Petitioner argues that even if section 1128(a)(1) of the Act applies, summary judgment
will not lie in this case because there are disputes as to material facts and the I.G. does
not show by a preponderance of the evidence that either offense of which Petitioner was
convicted was program related. Petitioner asserts that material facts at issue include:
whether the plea agreement resolved Petitioner’s liability for the Medi-Cal fraud charges;
the relationship between the initial allegations of the criminal complaint and Petitioner’s
guilty pleas; and whether Petitioner was required to pay restitution to Medi-Cal. P. Br. at
11-17.

Whether or not the plea agreement resolved Petitioner’s liability for the Medi-Cal fraud
charges is not a material fact that affects my decision in this case. Material facts are that
Petitioner pled guilty to Count 1 of the criminal complaint which alleged the offense of
grand theft from Medi-Cal, the guilty plea was accepted by the criminal court and,
therefore, as a matter of law Petitioner was convicted of the offense within the meaning
of section 1128(i) of the Act. It is not necessary for me to decide whether Petitioner’s
plea agreement had the intended effect, though I note that the evidence shows that on
March 11, 2011, the original charges were all dismissed after the court was assured that
Petitioner made his last restitution payment. I.G. Ex. 7 at 2-3; 1.G. Ex. 2 at 5-7.

Whether Petitioner was required to pay restitution to Medi-Cal is also not a material fact
in dispute. The undisputed facts show that Petitioner made payments, which at least in
part, went to the California Health Care Deposit Fund, which is indisputably Medi-Cal.
No written plea agreement is in evidence, but the written statements from both
Petitioner’s criminal defense attorney and DAG Bonotto show that restitution was to be
paid to the State of California and DAG Bonotto directed that restitution be paid to the
California Health Care Deposit Fund. P. Exs. | and 3. Court documents show that the
criminal court listed as “Orders and Findings” on March 11, 2011, that Petitioner and his
co-defendant were to make restitution to the victim and one of the listed victims is the
“Healthcare Deposit Fund.” LG. Ex. 2 at 5-7. The undisputed facts thus show that
Petitioner paid restitution to Medi-Cal, which is some evidence that there is a nexus
between the offenses of which Petitioner was convicted and Medi-Cal. The only
reasonable conclusion based on Petitioner’s payment to the California Health Care Fund
as part of the negotiated plea agreement, which also resulted in the dismissal of charges
alleging fraud against the Medi-Cal program, is that the offenses to which Petitioner
agreed to plead guilty were related to the charges alleging that Petitioner’s conduct
resulted in a loss to the Medi-Cal program. Petitioner need not admit to defrauding or
stealing from Medi-Cal in order for his conviction to be “related to” the delivery of an
item or service under the Medi-Cal program. Rather, his agreement to, among other

14

things, pay the California Health Care Fund in exchange for the dismissal of certain
charges alleging Medi-Cal fraud is enough to support a finding of a nexus between the
conduct underlying his conviction and the delivery of an item or service under the Medi-
Cal program.

The relationship between the initial allegations of the criminal complaint and Petitioner’s
guilty plea to Count | of the criminal complaint is, in reality, undisputed. As already
discussed Petitioner pled guilty to Count 1, the plea was accepted, and he was convicted.
There is no dispute that Count | alleged grand theft from Medi-Cal and there is no
dispute that counsel stipulated in open court that there was a factual basis for the plea.
Although counsel now argues that there was no factual basis for the plea, it is not for me
to review the criminal conviction and Petitioner cannot relitigate that matter before me.
The conviction of misdemeanor trespass also has the required nexus to Medi-Cal based
on the following undisputed facts: Petitioner’s conviction for misdemeanor trespass was
the result of a plea agreement that resulted in dismissal of a charge of grand theft from
Medi-Cal and Medi-Cal fraud; Petitioner was originally convicted of grand theft from
Medi-Cal; and Petitioner paid restitution that was directed, at least in part, to Medi-Cal;
and he acknowledged during the plea hearing on March 1, 2010 that he was responsible
for restitution on all charges of the criminal complaint even though he only pled guilty to
grand theft from Medi-Cal.

Additionally, Petitioner does not dispute that he knowingly and voluntarily entered a
Harvey waiver during the plea hearing on March 1, 2010, and acknowledged to the court
that he was responsible for restitution on all counts of the criminal complaint. I.G. Ex. 6,
at 5. In Harvey, the trial court accepted the defendant’s guilty plea to two counts of
armed robbery, dismissed a remaining third count that involved a separate armed robbery,
and increased the defendant’s sentence based on facts related to the dismissed count.
Harvey, 25 Cal. 3d. at 757. On appeal, the California Supreme Court determined that “it
would be improper and unfair to permit the sentencing court to consider any of the facts
underlying the dismissed count three for purposes of aggravating or enhancing
defendant’s sentence.” Jd. at 759. The court explained that “[i]mplicit in... a plea
bargain [such as the defendant’s] . . . is the understanding (in the absence of any contrary
agreement) that defendant will suffer no adverse sentencing consequences by reason of
the facts underlying, and solely pertaining to, the dismissed count.” Jd.

The California Penal Code has since been amended to reflect the decision in Harvey,
stating:

(a) A plea of guilty or nolo contendere to an accusatory
pleading charging a public offense ... which public offense
did not result in damage for which restitution may be ordered,
made on the condition that charges be dismissed for one or
more public offenses arising from the same or related course
15

of conduct by the defendant which did result in damage for
which restitution may be ordered, may specify the payment of
restitution by the defendant as a condition of the plea or any
probation granted pursuant thereto, so long as the plea is
freely and voluntarily made, there is factual basis for the plea,
and the plea and all conditions are approved by the court.

(b) If restitution is imposed which is attributable to a count
dismissed pursuant to a plea bargain, as described in this
section, the court shall obtain a waiver pursuant to People v.
Harvey (1979) 25 Cal. 3d 754 from the defendant as to the
dismissed count.

Cal. Penal Code § 1192.3. In cases where a Harvey waiver is necessary, the charge to
which the defendant pleads guilty may not have caused damage that would permit that
restitution be ordered. However, a court may order restitution based on damages
resulting from a dismissed charge, so long as the dismissed charge arises “from the same
or related course of conduct by the defendant” as the charge to which he pled guilty. Jd.
The court, therefore, must obtain a Harvey waiver in order to permit a valid restitution
order based on the dismissed charge.

In this case, one may question whether a Harvey waiver was required. However, the
criminal court judge thought it was, and Petitioner agreed to and the court accepted a
Harvey waiver. By agreeing to the waiver, Petitioner acknowledged, as a matter of law,
that the offenses to which he pled guilty were part of “the same or related course of
conduct” as the other charges on the criminal complaint that resulted in damage and were
a basis for restitution to the State of California. Accordingly, Petitioner’s convictions
were presumptively under the California statute, the result of the “same or related course
of conduct” giving rise to the charges of grand theft from Medi-Cal (Count 1) and Medi-
Cal fraud (Count 2). It is apparent from the plain language of the charges that the
offenses of grand theft from Medi-Cal and Medi-Cal fraud are offenses “related to” the
delivery of a health care item or service under Medi-Cal, a state health care program. See
e.g., Ellen L. Morand, DAB No. 2426 (2012) (theft of evening bank deposit of pharmacy
by pharmacy technician related); Andrew D. Goddard, DAB No. 2032 (2006); Erik D.
Desimone, R.Ph., DAB No. 1932 (2004) (pharmacists theft of drug related); Berton
Seigel, D.O., DAB No. 1467, at 5-6 (1994) (false claims for payment are “related to” the
delivery of a health care item or service under Medicare or a state health care program);
Lyle Kai, R.Ph., DAB No. 1979, at 7-8 (2005) (exclusion was required based on a
conviction for selling misbranded commodities even though the excluded individual may
have been unaware of underlying Medicaid fraud). Petitioner’s acknowledgment through
the Harvey waiver that the offenses to which he pled guilty were part of the same or
related course of conduct is a sufficient nexus — a reasonable “common sense” connection
— to the delivery of an item or service under the Medi-Cal program.

16

Accordingly, I conclude that Petitioner’s convictions for grand theft from Medi-Cal and
misdemeanor trespass were “related to” the delivery of a health care item or service under
Medicare or a state health care program.

4. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

The I.G. must exclude an individual or entity under section 1128(a)(1) of the Act if the
individual has been convicted of an offense related to the delivery of a health care item or
service under Medicare or a state health care program. Petitioner does not dispute that he
was convicted within the meaning of section 1128(a)(1). I have concluded that
Petitioner’s convictions were related to the delivery of a health care item or service under
Medicare or a state health care program. Therefore, there is a factual and legal basis for
the I.G. to exclude Petitioner from participating in all federal health care programs. Act
§ 1128(a)(1).

5. Section 1128(c)(3)(B) of the Act establishes that five years is the
minimum period of exclusion imposed pursuant to section 1128(a) of
the Act.

6. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.

§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). The LG. does not cite
any aggravating factors in this case and does not propose to exclude Petitioner for more
than the minimum period of five years.

I have concluded that Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
Accordingly, the minimum exclusion period must be for five years, and that period is not
unreasonable as a matter of law.
17

II. Conclusion

For all of the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective October 18, 2012.

/s/
Keith W. Sickendick
Administrative Law Judge
